Order granting plaintiff's motion to examine a witness in Germany on written interrogatories, unanimously modified so as to require defendant to submit cross-interrogatories in accordance with the provisions of rule 126 of the Rules of Civil Practice (Pavia & Co. S. P. A. v. Siegel Chem. Co., 1 A D 2d 655). Further relief, if warranted, may be extended to defendant upon the return of the answers to the written interrogatories. Settle order on notice. Order vacating and modifying plaintiff's demand for a bill of particulars unanimously modified so as to restore item 5 in its original form and items 8, 12 and 15. This plaintiff is entitled to particulars in regard to the defense of a special promise to answer for the debt of another, the exact bill of exchange in relation to which defendant claims there was a failure to protest and give notice of dishonor, the laws of the Republic of Germany relating to the alleged appointment of a receiver (Greiner v. Freund, 286 App. Div. 996) and the partial defense of part payment. The order is further modified to require defendant to produce all documents within thirty days after the entry of the order herein. Defendant can apply for an extension of time as to documents whose existence is established, but which defendant cannot immediately obtain because of circumstances beyond his control. Settle order on notice. Concur-—-Peck, P. J., Breitel, Cox and Frank, JJ. [See post, p. 950.]